ORDER DENYING REHEARING IN CAPITAL CASE

Appellant, Gerald Bivins, has been convicted of murder and sentenced to death. The conviction and sentence have been affirmed on direct appeal. See Bivins v. State, 642 N.E.2d 928 (Ind.1994), reh’g denied, 650 N.E.2d 684 (Ind.1995), cert. denied 516 U.S. 1077, 116 S.Ct. 783, 133 L.Ed.2d 734 (1996). A collateral challenge under Indiana’s rules for post-conviction relief has been denied. See Bivins v. State, 735 N.E.2d 1116 (Ind.2000). By this order, the Court DENIES the petition for rehearing in the post-conviction appeal.
ACCORDINGLY, Bivins has received the review to which he is entitled as a matter of right in Indiana state courts. Pursuant to Indiana Criminal Rule 24(H) and Indiana Code § 35-50-2-9, the Court orders that execution of the sentence be set for March 14, 2001, before the hour of sunrise. The prison SuperintendenVWar-den is directed to carry out the execution in accordance with Indiana law. This order shall constitute the warrant for execution described in Indiana Code §§ 35-38-6-2 & -3, but is subject to any stay issued by a federal court.
The Clerk is directed to send a copy of this order to Gerald Bivins, c/o Indiana State Prison, Michigan City, Indiana; to the Hon. Thomas K. Milligan, Judge, Montgomery Circuit Court; to the Hon. James C. Detamore, Judge, Boon Superior Court; to the Public Defender of Indiana; *1197to the Attorney General of Indiana; to the Warden/Superintendent of the Indiana State Prison; to the Commissioner of the Department of Correction; to Fred R. Bie-secker, Counsel to the Governor; and to counsel of record.
SHEPARD, C.J., DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.